UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [x] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [x]Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to Rule 14a-12 PRIMO WATER CORPORATION (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [x] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: N/A Aggregate number of securities to which transaction applies: N/A Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): N/A Proposed maximum aggregate value of transaction:N/A Total fee paid: N/A [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: N/A Form, Schedule or Registration Statement No.: N/A Filing Party: N/A Date Filed: N/A Primo Water Corporation 101 North Cherry Street, Suite 501 Winston-Salem, North Carolina 27101 March 29, 2017 Dear Stockholder: We are pleased to invite you to the 2017 annual meeting of stockholders of Primo Water Corporation to be held at 1:00 p.m., Eastern Time, on April 27, 2017 at our corporate headquarters at 101 North Cherry Street, Suite 501, Winston-Salem, North Carolina 27101. The agenda for the 2017 annual meeting of stockholders includes: ● the election of two (2) Class I directors for three-year terms; ● an advisory vote on our executive compensation; ● an advisory vote on the frequency of future advisory votes on our executive compensation; ● the approval of Amendment No. 2 to the Amended and Restated 2010 Omnibus Long-Term Incentive Plan, which increases the number of shares reserved for issuance thereunder by 2,500,000, increases individual award limits and reapproves performance measures under the plan for purposes of Section162(m) of the Internal Revenue Code, and establishes limits on non-employee director awards; ● the approval of Amendment No. 2 to the 2010 Employee Stock Purchase Plan increasing the number of shares reserved for issuance thereunder by 150,000; and ● the ratification of the appointment of BDO USA, LLP as the Company’s independent registered public accounting firm for our 2017 fiscal year. The Board of Directors unanimously recommends that you vote FOR election of the director nominees, FOR the approval, on an advisory basis, of the compensation paid to our named executive officers, FOR the option of “three years” as the frequency of future advisory votes on our executive compensation, FOR Amendment No. 2 to the Amended and Restated 2010 Omnibus Long-Term Incentive Plan, FOR Amendment No. 2 to the 2010 Employee Stock Purchase Plan and FOR ratification of the appointment of BDO USA, LLP. Whether or not you plan to attend the meeting, we encourage you to vote as soon as possible to ensure that your shares are represented at the meeting. The proxy statement explains more about proxy voting, so please read it carefully. We look forward to your continued support. Sincerely, Billy D. Prim Chairman and Chief Executive Officer PRIMO WATER CORPORATION 101 North Cherry Street, Suite 501 Winston-Salem, North Carolina 27101 Notice of 2017 Annual Meeting of Stockholders Time and Date: 1:00 p.m., Eastern Time, on Thursday, April 27, 2017 Place: Primo Water Corporation’s corporate headquarters 101 North Cherry Street, Suite 501 Winston-Salem, North Carolina 27101 Items of Business: 1. Election of two directors nominated by our Board of Directors as Class I directors to serve until the 2020 annual meeting of stockholders; 2. Advisory vote on the compensation paid to our named executive officers; 3. Advisory vote on the frequency of future advisory votes on compensation paid to our named executive officers; 4. Approval of Amendment No. 2 to the Amended and Restated 2010 Omnibus Long-Term Incentive Plan to increase the number of shares available for issuance thereunder by 2,500,000, increase individual award limits and reapprove performance measures under the plan for purposes of Section162(m) of the Internal Revenue Code, and establish annual limits on non-employee director awards; 5. Approval of Amendment No. 2 to the 2010 Employee Stock Purchase Plan to increase the number of shares available for issuance thereunder by 150,000; 6. Ratification of the Audit Committee’s appointment of BDO USA, LLP as our independent registered public accounting firm for 2017; and 7. Other matters if properly raised. Record Date: You may vote at the annual meeting if you were a stockholder of record at the close of business on March 3, 2017. Voting: For voting instructions, please refer to your enclosed proxy card or the voting instruction card provided by your bank or broker. Additional information about voting is also included in the accompanying proxy statement. Please vote as soon as possible to record your vote, even if you plan to attend the annual meeting in person. Meeting Admission: Attendance at the annual meeting is limited to stockholders as of the close of business on March 3, 2017, holders of valid proxies for the annual meeting and our invited guests. By Order of the Board of Directors, Mark Castaneda Chief Financial Officer March 29, 2017 Important Notice Regarding the Availability of Proxy Materials for the 2017 Annual Meeting of Stockholders to be held on April 27, 2017 Our Proxy Statement and Annual Report on Form 10-K for the year ended December 31, 2016 are available at www.proxyvote.com . Table of Contents Page General Information 2 Principal Stockholders 8 Proposal 1: Election of Directors 12 Nominees and Continuing Directors 12 Corporate Governance 16 The Board of Directors 16 Board Committees 16 Board Leadership Structure 17 Director Meeting Attendance 18 Director Independence 18 Director Nomination Process 19 Stockholder Recommendations of Director Candidates 19 The Board’s Role in Risk Oversight 20 Code of Conduct 20 Policy for Review of Related Person Transactions 20 Communications with the Board of Directors 20 Executive Officers 21 Director Compensation 22 Executive Compensation 24 Compensation Discussion and Analysis 24 2016 Summary Compensation Table 37 Grant of Plan Based Awards Table 38 Outstanding Equity Awards at Fiscal Year-End 2016 Table 40 Option Exercises and Stock Vested Table 41 Nonqualified Deferred Compensation Table 42 Potential Payments Upon Termination or Change of Control Table 43 Employment Agreements and Change of Control Arrangements 45 Equity Compensation Plan Information 49 Additional Information About Directors and Executive Officers 50 Section 16(a) Beneficial Ownership Reporting Compliance 50 Audit Committee Report 50 Related Party Transactions 52 Proposal 2: Advisory Vote on Executive Compensation 53 Proposal 3: Advisory Vote on the Frequency of Future Advisory Votes on Executive Compensation 54 Proposal 4: Approval of Amendment No. 2 to Amended and Restated 2010 Omnibus Long-Term Incentive Plan 56 Proposal 5: Approval of Amendment No. 2 to 2010 Employee Stock Purchase Plan 65 Proposal 6: Ratification of Appointment of Independent Registered Public Accounting Firm 68 Independent Registered Public Accounting Firm Fees 69 Audit Committee Pre-Approval of Audit and Non-Audit Services 71 Additional Information 71 Multiple Stockholders Sharing Same Address 71 2016 Annual Report to Stockholders 71 1 PROXY STATEMENT The Board of Directors of Primo Water Corporation (“Primo” or the “Company”) is providing these materials to you in connection with Primo’s annual meeting of stockholders. The annual meeting will take place on Thursday, April 27, 2017, at 1:00 p.m. Eastern Time. The annual meeting will be held at our corporate headquarters at 101 North Cherry Street, Suite 501, Winston-Salem, North Carolina 27101. The annual meeting notice, proxy statement and form of proxy are expected to be first sent to stockholders on or about March 29, 2017. General Information Why am I receiving these materials? You are receiving these proxy materials because our Board of Directors is soliciting your proxy to vote your shares at the annual meeting. The proxy statement includes information that we are required to provide you under Securities and Exchange Commission (“SEC”) rules and is designed to assist you in voting your shares. What is a proxy? Our Board of Directors is asking for your proxy. This means you authorize persons selected by us to vote your shares at the annual meeting in the way that you instruct. All shares represented by valid proxies received before the annual meeting will be voted in accordance with the stockholder’s specific voting instructions. What is included in these materials? These materials include: ● the Proxy Statement for the annual meeting; ● a proxy card for the annual meeting; and ● our Annual Report on Form 10-K for the year ended December 31, 2016. What items will be voted on at the annual meeting? There are six proposals scheduled to be voted on at the annual meeting: ● the election of the two directors nominated by our Board of Directors as Class I directors to serve until the 2020 annual meeting of stockholders; ● an advisory vote on the compensation paid to our named executive officers; ● an advisory vote on the frequency of future advisory votes on our executive compensation; 2 ● the approval of Amendment No. 2 to the Amended and Restated 2010 Omnibus Long-Term Incentive Plan, which increases the number of shares reserved for issuance thereunder by 2,500,000, increases individual award limits and reapproves performance measures under the plan for purposes of Section162(m) of the Internal Revenue Code, and establishes annual limits on non-employee director awards; ● the approval of Amendment No. 2 to the 2010 Employee Stock Purchase Plan increasing the number of shares reserved for issuance thereunder by 150,000; and ● the ratification of the Audit Committee’s appointment of BDO USA, LLP (“BDO”) as our independent registered public accounting firm for 2017. The Board of Directors is not aware of any other matters to be brought before the meeting. If other matters are properly raised at the meeting, the proxy holders may vote any shares represented by proxy in their discretion. What are the board’s voting recommendations? Our Board of Directors recommends that you vote your shares: ● “FOR ” the two directors nominated by our Board of Directors as Class I directors to serve until the 2020 annual meeting of stockholders; ● “
